     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 1 of 18



1      CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
2      Phyl Grace, Esq., SBN 171771
       Dennis Price, Esq., SBN 279082
3      Mail: PO Box 262490
4      San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
5      San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
6      phylg@potterhandy.com
7
       Attorneys for Plaintiff
8
9                         UNITED STATES DISTRICT COURT
10
                        EASTERN DISTRICT OF CALIFORNIA
11
12     Jerry Kraus,                              Case No.
13
                  Plaintiff,                     Complaint for Injunctive Relief
14                                               and Damages for Violations of:
           v.
15                                               1. Title II of the Americans with
16     City of Vallejo; and Does 1-10,              Disabilities Act, 42 U.S.C.
                                                    §12132 et seq.;
17                Defendants.                    2. California’s Unruh Civil Rights
                                                    Act, Cal. Civ. Code § 51 et
18                                                  seq.; and
19
                                                 3. California’s Disabled Persons
                                                    Act, Cal. Civ. Code § 54.1 et
20                                                  seq.
21
22
23                                 INTRODUCTION
24          1.    Plaintiff Jerry Kraus (“Plaintiff”), an individual with physical
25   disabilities who uses a wheelchair for mobility, brings the instant action
26   alleging that Defendants City of Vallejo (“City”) and Does 1-10 (collectively,
27   “Defendants”) have discriminated against him on the basis of his disability in
28   violation of federal and state anti-discrimination statutes.


                                            1

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 2 of 18



1           2.        Specifically, Plaintiff alleges that the Defendants have failed
2    and/or refused to properly construct, alter, maintain and/or operate their public
3    parking facilities in downtown Vallejo, such that those facilities are
4    inaccessible to and usable by him as a wheelchair user.
5           3.        Through this lawsuit, Plaintiff seeks an injunction requiring
6    Defendants to make their parking facilities accessible to him as a wheelchair
7    user and provide him full and equal access to the programs, services, and
8    activities offered in downtown Vallejo as required by law. Plaintiff also seeks
9    damages and reasonable attorneys’ fees, costs and litigation expenses for
10   enforcing Plaintiff’s civil rights.
11
12                               JURISDICTION & VENUE
13          4.        This Court has subject matter jurisdiction over this action
14   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the
15   Americans with Disabilities Act (“ADA”).
16          5.        Pursuant to pendent jurisdiction, attendant and related causes of
17   action arising from the same facts are also brought under the Unruh Civil
18   Rights Act, Cal. Civ. Code § 51 et seq. and the Disabled Persons Act, Cal. Civ.
19   Code § 54 et seq., both of which expressly incorporate the ADA. Cal. Civ.
20   Code §§ 51(f), 54(c) and 54.1(d).
21          6.        Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and
22   is founded on the fact that the real properties which are the subject of this
23   action are located in this district and that Plaintiff's cause of action arose in
24   this district.
25
26                                         PARTIES
27          7.        Plaintiff Jerry Kraus is an individual and a resident of California.
28



                                                2

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 3 of 18



1           8.    Defendant City of Vallejo is, and at all times relevant herein was,
2    a municipal corporation and political subdivision of the State of California.
3           9.    Plaintiff is currently unaware of the true identities of DOES 1-
4    10, inclusive, and will seek leave to amend when their true names, capacities,
5    connections, and responsibilities are ascertained.
6           10.   Plaintiff is informed and believes that each of the Defendants is
7    the agent, ostensible agent, alter ego, master, servant, trustor, trustee,
8    employer, employee, representative, franchiser, franchisee, lessor, lessee,
9    joint venturer, parent, subsidiary, affiliate, related entity, partner, and/or
10   associate, or such similar capacity, of each of the other Defendants, and was
11   at all times acting and performing, or failing to act or perform, within the
12   course and scope of such similar aforementioned capacities, and with the
13   authorization, consent, permission or ratification of each of the other
14   Defendants, and is personally responsible in some manner for the acts and
15   omissions of the other Defendants in proximately causing the violations and
16   damages complained of herein, and have participated, directed, and have
17   ostensibly and/or directly approved or ratified each of the acts or omissions of
18   each of the other Defendants, as herein described.
19
20                           FACTUAL ALLEGATIONS
21          11.   Plaintiff has physical impairments that significantly limit his
22   mobility.
23          12.   Plaintiff cannot walk independently due to a back injury.
24          13.   Plaintiff utilizes a wheelchair for mobility.
25          14.   Due to his disability and use of a wheelchair, Plaintiff uses a
26   modified van with a deployable ramp for transportation.
27          15.   In order for Plaintiff to have equal access to and use of public
28   parking spaces, those spaces need to be configured in compliance with federal


                                            3

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 4 of 18



1    and state accessibility standards.
2           16.   At all times relevant herein, Defendant City of Vallejo owned,
3    controlled, maintained, and exercised dominion over the parking facilities in
4    and serving downtown Vallejo, including the following lots, hereinafter
5    referred to as the “Downtown Parking Lots”:
6                    a. Lot “D” located at Santa Clara Street & Capitol Street in
7                        the City of Vallejo, California;
8                    b. Lot “H” located at Sacramento Street & York Street in the
9                        City of Vallejo, California;
10                   c. Lot “I” located at 435 York Street in the City of Vallejo,
11                       California;
12                   d. Lot “J” located at Sacramento Street & Virginia Street in
13                       the City of Vallejo, California;
14                   e. Lot “K” located at Marin Street & York Street in the City
15                       of Vallejo, California;
16                   f. Lot “L” located at Sonoma Street & York Street in the City
17                       of Vallejo, California; and
18                   g. Lot “M” located at Curtola Parkway & Marin Street in the
19                       City of Vallejo, California.
20          17.   Plaintiff visits downtown Vallejo on a regular and continuing
21   basis to visit the businesses located there and participate in community events.
22          18.   Nearly every Saturday, Plaintiff visits the farmers’ market
23   located at 400 Georgia Street to shop.
24          19.   Plaintiff’s insurance agent and favorite pizza restaurant are also
25   located downtown, and he also visits those locations frequently.
26          20.   Plaintiff also visits the waterfront and City Hall on occasion.
27          21.   On Saturdays from February 10, 2018 to present Plaintiff has
28   visited downtown Vallejo to visit the farmers’ market and conduct other


                                              4

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 5 of 18



1    business. On these occasions Plaintiff parked / attempted to park in lots K and
2    L, due to their convenience and proximity to the farmers’ market and the other
3    businesses he sought to visit. On these occasions, Plaintiff personally
4    encountered the following accessibility barriers to the following Downtown
5    Parking Lots.
6           22.   Lot K:
7                    a. Only two of the 57 spaces provided are designated
8                          accessible. This lot should have a total of three designated
9                          accessible spaces, with one designated for accessible van
10                         parking.
11                   b. There is no designated van accessible space provided.
12                   c. Both of the designated accessible spaces present slopes
13                         exceeding 2.08%.
14                   d. The access aisle shared by the designated accessible
15                         spaces is less than the required 60 inches in width and is
16                         not striped.
17                   e. Signage for both designated accessible spaces does not
18                         comply with state law requirements in that minimum fine
19                         and towing language is not included.
20                   f. Neither of the designated accessible spaces have been
21                         maintained in an accessible manner. The paint/markings
22                         are faded, and the pavement is cracked.
23          23.   Lot L:
24                   a. Only two of the 108 spaces provided are designated as
25                         accessible. This lot should have a total of five designated
26                         accessible spaces, with one designated for accessible van
27                         parking.
28                   b. There is no designated van accessible space provided.


                                              5

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 6 of 18



1                    c. Both designated accessible spaces present slopes
2                       exceeding 2.08%. One of the spaces also presents cross-
3                       slopes exceeding 2.08%.
4                    d. One of the designated accessible parking spaces is
5                       impermissibly narrow, measuring only 100 inches in
6                       width.
7                    e. The access aisle shared by the designated accessible
8                       spaces is less than the required 60 inches in width and is
9                       not striped.
10                   f. Signage for both designated accessible spaces does not
11                      comply with state law requirements in that minimum fine
12                      and towing language is not included.
13                   g. Neither of the designated accessible spaces have been
14                      maintained in an accessible manner. The paint/markings
15                      are faded, and the pavement is cracked.
16          24.   Since February 10, 2018, Plaintiff has visited the waterfront on a
17   number of occasions. On those occasions Plaintiff parked / attempted to park
18   in the M lot, which is conveniently located near the waterfront, and personally
19   encountered the following barriers:
20                   a. Only two of the 116 spaces provided are designated
21                      accessible. This lot should have a total of five designated
22                      accessible spaces, with one designated for accessible van
23                      parking.
24                   b. There is no designated van accessible space provided.
25                   c. One of the designated accessible parking spaces is
26                      impermissible narrow, measuring only 104 inches in
27                      width. This space has an access aisle on both sides. The
28                      access aisle on the left has a large crack running through


                                           6

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 7 of 18



1                        it, presenting a dangerous condition for people using
2                        wheelchairs. The access aisle on the right (a shared access
3                        aisle with the other designated accessible space) does not
4                        adjoin an accessible route.
5                    d. There is no signage for one of the designated accessible
6                        spaces, and the second designated accessible space
7                        displays signage that does not comply with state law
8                        requirements in that minimum fine and towing language is
9                        not included.
10                   e. Neither of the designated accessible spaces have been
11                       maintained in an accessible manner. The paint/markings
12                       are faded, and the pavement is cracked.
13          25.   As a result of the above-mentioned barriers, Plaintiff experiences
14   difficulty utilizing the public parking in lot K, L and M.
15          26.   Often, no accessible parking spaces are available to Plaintiff, due
16   to the City’s failure to designate the required number of spaces.
17          27.   Plaintiff has also encountered cars without disability placards or
18   licenses occupying designated accessible spaces, suggesting the City has an
19   inadequate policy for enforcing parking restrictions in its lots and/or resulting
20   from the City’s failure to properly mark, sign, and maintain the spaces.
21          28.   Because none of the three lots provides van accessible parking,
22   and the designated accessible spaces provided are not configured correctly,
23   Plaintiff experiences difficulty, discomfort and embarrassment deploying his
24   ramp and entering/exiting his modified van.
25          29.   The slopes and maintenance issues with the designated
26   accessible spaces make the spaces difficult for Plaintiff to use without
27   experiencing difficulty, anxiety and fear of injury.
28



                                            7

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 8 of 18



1           30.   Plaintiff also experiences discomfort, difficulty and fear as the
2    result of the designated accessible parking not being connected to an
3    accessible route to the public right of way. Plaintiff is forced to ride in the
4    vehicular way and/or behind other individuals’ cars to reach the public
5    sidewalk and get to his destination.
6           31.   Although not personally encountered by Plaintiff, structural
7    barriers exist in the other Downtown Parking Lots, as follows:
8           32.   Lot D:
9                    a. Only two of the 98 parking spaces provided are designated
10                      accessible. This lot should have a total of four designated
11                      accessible spaces, with one designated for van accessible
12                      parking.
13                   b. There is no designated van accessible space provided.
14                   c. In both the designated accessible spaces, there are slopes
15                      and/or cross-slopes exceed 2.08%, violating applicable
16                      accessibility standards. In one of the spaces, the cross-
17                      slope of the stall is 2.8%. In the other space, the stall
18                      presents an 8.9% slope and the access aisle presents a
19                      5.6% slope.
20                   d. One of the designated accessible spaces is impermissibly
21                      narrow, measuring only 100 inches in width.
22                   e. The access aisles of both designated accessible spaces fail
23                      to connect to an accessible route.
24                   f. Signage for both of the designated accessible spaces does
25                      not comply with state law requirements in that minimum
26                      fine and towing language is not included. One sign is
27                      obstructed by tree limbs and difficult for drivers to see.
28



                                            8

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 9 of 18



1                    g. Neither of the designated accessible spaces have been
2                          maintained in an accessible manner. The paint/markings
3                          are faded, and the pavement is cracked.
4           33.   Lot H: None of the 82 parking spaces provided have been
5    configured or designated as accessible parking for persons with disabilities.
6           34.   Lot J:
7                    a. All four of the designated accessible spaces provided in
8                          this lot present slopes exceeding 2.08%. The designated
9                          van accessible space and one of the standard accessible
10                         spaces also present cross-slopes exceeding 2.08%.
11                   b. The van accessible space and one of the standard
12                         accessible spaces are impermissibly narrow, measuring
13                         less than 108 inches in width.
14                   c. One of the standard accessible stalls has an access aisle
15                         that is impermissibly narrow, measuring less than 60
16                         inches in width.
17                   d. Two of the standard accessible parking spaces lack access
18                         aisles and consequently, are not connected to an accessible
19                         route.
20                   e. One of the standard accessible spaces that does have an
21                         access aisle fails to connect to an accessible route. There
22                         is a curb precluding a wheelchair user from getting from
23                         the access aisle to the public right of way.
24                   f. Signage for the three standard accessible spaces does not
25                         comply with state law requirements in that minimum fine
26                         language is not included.
27
28



                                              9

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 10 of 18



1                    g. Signage for all four designated accessible spaces does not
2                        comply with state law requirements in that towing
3                        language is not included.
4                    h. None of the spaces have been maintained in an accessible
5                        manner. The paint/markings are faded, and the pavement
6                        is cracked.
7           35.   On information and belief, there are additional access barriers, as
8    well as discriminatory policies that adversely impact Plaintiff’s access to and
9    use of the Downtown Parking Lots. Plaintiff will seek to amend his Complaint
10   once these additional barriers are identified through a noticed site inspection.
11          36.   On information and belief, the Downtown Parking Lots have
12   undergone construction and/or alteration since January 1, 1982, triggering
13   applicability of California accessibility standards, California Code of
14   Regulations, Title 24. Plaintiff is informed and believes, and on that basis
15   alleges that Defendants have failed to comply with these standards.
16          37.   On information and belief, the Downtown Parking Lots have
17   undergone construction and/or alterations since January 26, 1992 triggering
18   applicability of the ADA Standards for Accessible Design, 36 C.F.R. pt. 1191,
19   appxs. B and D; 28 C.F.R. pt. 36, subpart D. Plaintiff is informed and believes,
20   and on that basis alleges that Defendants have failed to comply with these
21   standards.
22          38.   Plaintiff plans to visit downtown Vallejo in the future to shop.
23   Until the aforementioned barriers to the Downtown Parking Lots are removed
24   and Defendants’ unlawful and discriminatory policies and practices regarding
25   the construction, alteration, and/or maintenance of their public parking
26   facilities are modified, Plaintiff will continue to be denied full and equal
27   access to Defendants’ parking programs, services, and activities, and will
28   suffer ongoing discrimination and damages as a result.


                                           10

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 11 of 18



1            39.   On or about August 7, 2018, Plaintiff submitted a written request
2    to the City of Vallejo, asking that it remedy the accessibility barriers to the
3    Downtown Parking Lots described herein. The City ignored the request.
4            40.   The nature of Defendants’ discrimination constitutes an ongoing
5    violation, and has resulted in multiple offenses, and unless enjoined by this
6    Court, will result in ongoing and irreparable injury to Plaintiff.
7            41.   Plaintiff has no adequate remedy at law because monetary
8    damages, which may compensate for past unlawful conduct, will not afford
9    adequate relief for the harm caused by the continuation of the wrongful
10   conduct of Defendants and the denial of his civil rights as herein alleged.
11   Accordingly, Plaintiff is entitled to injunctive relief.
12
13                         GOVERNMENT CLAIM FILED
14         (With regard to claims for damages under California State Law)
15           42.   Plaintiff timely filed a claim pursuant to § 910 et seq. of the
16   California Government Code with the City of Vallejo on or about August 7,
17   2018.
18           43.   Plaintiff’s claim was rejected by the City as a matter of law.
19
20                           FIRST CAUSE OF ACTION
21                  Title II of the Americans with Disabilities Act
22                               42 U.S.C. §12132 et seq.
23           44.   Plaintiff re-pleads and incorporates by reference the allegations
24   contained in each of the foregoing paragraphs.
25           45.   Title II of the ADA provides in pertinent part: “[N]o qualified
26   individual with a disability shall, by reason of such disability, be excluded
27   from participation in or be denied the benefits of the services, programs, or
28



                                             11

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 12 of 18



1    activities of a public entity, or be subjected to discrimination by any such
2    entity.” 42 U.S.C. § 12132.
3           46.   Plaintiff is, and at all times relevant herein was, a person with a
4    “disability” within the meaning of the ADA. 42 U.S.C. § 12102.
5           47.   Defendants are public entities as defined by the laws of the State
6    of California and have fifty (50) or more employees.
7           48.   Defendants are, and at all times relevant herein were, public
8    entities within the meaning of Title II of the ADA. 42 U.S.C. § 12131(1).
9           49.   The public parking provided by Defendants through the
10   Downtown Parking Lots is a program, service, and/or activity Defendants
11   offer to members of the public.
12          50.   Plaintiff is, and at all times relevant herein was, a “qualified
13   individual with a disability” within the meaning of Title II of the ADA. 42
14   U.S.C. § 12131(2).
15          51.   As a member of the public, Plaintiff meets the essential eligibility
16   requirements for the use of the Downtown Parking Lots.
17          52.   Defendants’ acts and omissions as herein alleged have excluded
18   and/or denied Plaintiff the benefit and use of the Downtown Parking Lots, in
19   violation of Title II and its implementing regulations. The Defendants’
20   discriminatory conduct includes, inter alia:
21                   a. Failing to operate the Downtown Parking Lots so that they
22                        are “readily accessible to and usable by individuals with
23                        disabilities” (28 C.F.R. § 35.150(a));
24                   b. Failing to design, construct, and/or alter the Downtown
25                        Parking Lots in a manner such that they are readily
26                        accessible to and usable by individuals with disabilities,
27                        when the construction/alteration was commenced after
28                        January 26, 1992 (28 C.F.R. § 35.151);


                                            12

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 13 of 18



1                     c. Denying Plaintiff the opportunity to participate in or
2                        benefit from the aids, benefits, or services offered by
3                        Defendants to members of the public by and through the
4                        Downtown Parking Lots, on the basis of his disabilities
5                        (28 C.F.R. § 35.130(b)(1)(i));
6                     d. Affording Plaintiff an opportunity to participate in or
7                        benefit from the aids, benefits, or services offered by
8                        Defendants to members of the public buy and through the
9                        Downtown Parking Lots that is not equal to that afforded
10                       his non-disabled peers (28 C.F.R. § 35.130(b)(1)(ii));
11                    e. Otherwise limiting Plaintiff in the enjoyment of any right,
12                       privilege, advantage, or opportunity enjoyed by others
13                       receiving the aids, benefits, or services offered by
14                       Defendants to members of the public by and through the
15                       Downtown Parking Lots (28 C.F.R. § 35.130(b)(1)(vii));
16                    f. Utilizing methods of administration that have the effect of
17                       subjecting Plaintiff to discrimination on the basis of his
18                       disability (28 C.F.R. § 35.130(b)(3)(i)); and
19                    g. Failing to make reasonable modifications in policies,
20                       practices, or procedures where necessary to avoid
21                       discrimination against Plaintiff on the basis of his
22                       disability (28 C.F.R. § 35.130(b)(7)).
23          53.   Under Title II of the ADA Defendants were required to conduct
24   a self-evaluation of its services, policies, and practices, and the effects thereof,
25   by no later than January 26, 1993. 28 C.F.R. § 35.105(a). On information and
26   belief, as of the date of the filing of this Complaint, Defendants have failed to
27   conduct a self-evaluation of the Downtown Parking Lots.
28          54.   Under Title II of the ADA Defendants were required to develop


                                             13

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 14 of 18



1    a transition plan setting forth the steps necessary to complete the structural
2    changes necessary to achieve program accessibility of the Downtown Parking
3    Lots within six months of January 26, 1992. 28 C.F.R. § 35.150(d)(1). On
4    information and belief, as of the date of the filing of this Complaint,
5    Defendants have failed to develop a transition plan setting forth the steps
6    necessary to complete the structural changes necessary to achieve program
7    accessibility of the Downtown Parking Lots.
8           55.   Under Title II of the ADA Defendants were required to remove
9    physical barriers that limit or deny people with disabilities access to its
10   programs, services and activities by no later than January 26, 1995. 28 C.F.R.
11   § 35.150(c). On information and belief, Defendants have failed, since the
12   ADA was enacted and every year thereafter, to take appropriate measures to
13   remove barriers to the Downtown Parking Lots.
14          56.   Defendants’ duties under Title II of the ADA pertaining to the
15   accessibility of the Downtown Parking Lots are mandatory and long-
16   established. Defendants had knowledge of their duties at all times relevant
17   herein; their failure to carry out said duties as alleged herein was a willful and
18   knowing decision and choice, and/or the product of deliberate indifference.
19          57.   Defendants were provided actual notice of the barriers to the
20   Downtown Parking Lots; the impact those barriers have on Plaintiff; and their
21   duty to remove such barriers under Title II of the ADA. Despite this
22   knowledge, Defendants failed and refused to take any steps to remove the
23   barriers or otherwise address Plaintiff’s concerns. Defendants’ failures in this
24   regard constitute deliberate indifference.
25          58.   Pursuant to 42 U.S.C. §§ 12133 and 12205, Plaintiff prays for
26   judgment as set forth below.
27
28



                                            14

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 15 of 18



1                          SECOND CAUSE OF ACTION
2                           UNRUH CIVIL RIGHTS ACT
3                          California Civil Code § 51 et seq.
4           59.   Plaintiff re-pleads and incorporates by reference the allegations
5    contained in each of the foregoing paragraphs.
6           60.   The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
7    that persons with disabilities are entitled to full and equal accommodations,
8    advantages, facilities, privileges, or services in all business establishment of
9    every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11          61.   The Unruh Act also provides that a violation of the ADA, or of
12   California state accessibility regulations, is a violation of the Unruh Act. Cal.
13   Civ. Code, § 51(f); Arnold v. United Artists Theatre Circuit, Inc., 866 F.Supp.
14   433, 439 (N.D.Cal.1994).
15          62.   Plaintiff is an individual with a physical disability within the
16   meaning of California Government Code section 12926(m).
17          63.   The Downtown Parking Lots are operated as business
18   establishments. As such, Defendants, the owners and operators of the lots are
19   obligated to comply with the provisions of the Unruh Act.
20          64.   Defendants’ acts and omissions, as herein alleged, have violated
21   the Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
22   Plaintiff’s rights to full and equal use of the accommodations, advantages,
23   facilities, privileges, or services offered at the Downtown Parking Lots.
24          65.   Defendants’ acts and omissions, as herein alleged, have also
25   violated the Unruh Act by denying, or aiding or inciting the denial of,
26   Plaintiff’s right to equal access arising from the provisions of the ADA (see
27   Plaintiff’s First Cause of Action).
28



                                            15

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 16 of 18



1           66.   Defendants’ duties under the Unruh Act are mandatory and long
2    established. Defendants are deemed to have had knowledge of their duties at
3    all times relevant herein; their failure to carry out said duties as alleged herein
4    was willful and knowing and/or the product of deliberate indifference.
5           67.   Defendants were provided actual notice of the barriers to the
6    Downtown Parking Lots; the impact those barriers have on Plaintiff; and their
7    duty to remove such barriers under the Unruh Act. Despite this knowledge,
8    Defendants failed and refused to take any steps to remove the barriers or
9    otherwise address Plaintiff’s concerns. Defendants’ failures in this regard
10   constitute deliberate indifference.
11          68.   Pursuant to the remedies, procedures, and rights set forth in Cal.
12   Civ. Code §52, Plaintiff prays for judgment as set forth below.
13
14                           THIRD CAUSE OF ACTION
15                          California Disabled Persons Act
16                         California Civil Code § 54 et seq.
17                 (Statutory Damages and Attorneys’ Fees Only)
18          69.   Plaintiff re-pleads and incorporates by reference the allegations
19   contained in each of the foregoing paragraphs.
20          70.    The    Disabled     Persons    Act    (“CDPA”)      provides     that
21   “[i]ndividuals with disabilities or medical conditions have the same right as
22   the general public to the full and free use of the streets, highways, sidewalks,
23   walkways, public buildings, … public facilities, and other public places.” Cal.
24   Civ. Code §54 (a).
25          71.   The CDPA also provides that “[i]ndividuals with disabilities shall
26   be entitled to full and equal access, as other members of the general public, to
27   accommodations, advantages, facilities, ... and privileges of all ... places of
28



                                             16

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 17 of 18



1    public accommodation, ... and other places to which the general public is
2    invited’.” Cal. Civ. Code §54.1(a)(1).
3           72.   A violation of the ADA is also a violation of the CDPA. Cal. Civ.
4    Code, § 54(c) and 54.1(d).
5           73.   Any person or persons, firm or corporation who denies or
6    interferes with an individual’s rights under Section 54 or 54.1 is liable for each
7    offense. Cal. Civ. Code §54.3(a).
8           74.   The Downtown Parking Lots are public places, public facilities,
9    places of public accommodation and/or other places to which the general
10   public is invited as contemplated by the CDPA.
11          75.   As the owners and or operators of the Downtown Parking Lots,
12   Defendants are obligated to comply with the provisions of the CDPA.
13          76.   Defendants are persons and/or corporations subject to California
14   Civil Code section 54.3.
15          77.   Defendants’ acts and omissions, as herein alleged, have violated
16   the CDPA by denying, or aiding or inciting the denial of, Plaintiff’s rights to
17   full and equal access to the accommodations, advantages, facilities, and
18   privileges of the Downtown Parking Lots.
19          78.   Defendants’ acts and omissions, as herein alleged, have also
20   violated the CDPA by denying, or aiding or inciting the denial of, Plaintiff’s
21   rights to equal access arising from the provisions of the ADA (see Plaintiff’s
22   First Cause of Action).
23          79.   Defendants’ duties under the CDPA are mandatory and long
24   established. Defendants are deemed to have had knowledge of their duties at
25   all times relevant herein; their failure to carry out said duties as alleged herein
26   was willful and knowing and/or the product of deliberate indifference.
27          80.   Defendants were provided actual notice of the barriers to the
28   Downtown Parking Lots; the impact those barriers have on Plaintiff; and their


                                             17

     Complaint
     Case 2:18-cv-02959-JAM-DB Document 1 Filed 11/13/18 Page 18 of 18



1    duty to remove such barriers under the CDPA. Despite this knowledge,
2    Defendants failed and refused to take any steps to remove the barriers or
3    otherwise address Plaintiff’s concerns. Defendants’ failures in this regard
4    constitute deliberate indifference.
5           81.      Pursuant to the remedies, procedures, and rights set forth in Cal.
6    Civ. Code § 54.3(a), Plaintiff prays for statutory damages and attorneys’ fees
7    under Cal. Civ. Code § 54.3(a). Note: Plaintiff is not invoking section 55 of
8    the California Civil Code and is not seeking injunctive relief under the CDPA.
9
10                                         PRAYER
11   WHEREFORE, Plaintiff respectfully requests that this Court:
12                a. Issue an injunction pursuant to the ADA and Unruh Act enjoining
13                   Defendants to modify the Downtown Parking Lots to comply
14                   with federal and state accessibility standards;
15                b. Award Plaintiff general, compensatory, and statutory damages in
16                   an amount within the jurisdiction of this court;
17                c. Award Plaintiff attorneys’ fees, litigation expenses, and costs of
18                   suit, as provided by law; and
19                d. Award such other and further relief as the Court may deem just
20                   and proper.
21
22
23   Dated: November 12, 2018                  Center for Disability Access
24
25
26
27                                             By:
                                                      Chris Carson
28                                                    Attorneys for Plaintiff


                                              18

     Complaint
